DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, the limitation ‘a polarizing element layer stacked on the isotropic diffusion layer and the anisotropic prism array layer’ uses an indefinite article which confuses the antecedent basis with the same limitation for ‘a polarizing element layer’ found in claim 5.  Additionally, the limitation ‘a polarized light to be absorbed…’ uses an indefinite article which confuses the antecedent basis with the same limitation in claim 5.  Examiner notes that the indefinite article should not be changed to a definite article, but that for the sake of clarity the limitations ‘the anisotropic diffusion unit further has a polarizing element layer…’ and ‘the polarizing element layer regulates a polarized light to be absorbed by…’ should be removed from the claim entirely inasmuch as these appear to be duplicate recitations of the same limitations found in claim 5.  However claim 6 as a whole does add features to claim 5 and is therefore as a whole further limiting.
Allowable Subject Matter
Claims 1-5 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, 5, 8 and 9, prior art does not teach the use of the anisotropic diffusion unit that includes both the isotropic diffuser layer and the triangular prism anisotropic diffusion layer stacked together in the head up display apparatus.
Claims 2-4 and 7 are allowable at least inasmuch as they depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RYAN D HOWARD/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        12/03/2021